 



Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2005 Long-Term Incentive Plan)
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “AGREEMENT”) is made to be
effective as of _________, 200___(the “GRANT DATE”), by and between Abercrombie
& Fitch Co., a Delaware corporation (the “COMPANY”), and ___________, an
employee of the COMPANY (the “PARTICIPANT”).
WITNESSETH:
     WHEREAS, pursuant to the provisions of the 2005 Long-Term Incentive Plan of
the COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the
Board of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
     WHEREAS, the COMMITTEE has determined that the PARTICIPANT should be
granted rights to receive ________ (______) shares of Class A Common Stock,
$0.01 par value, of the COMPANY (such rights, the “RESTRICTED STOCK UNITS”),
subject to the restrictions, conditions and other terms set forth in this
AGREEMENT;
     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:
     1. Grant of RESTRICTED STOCK UNITS. The COMPANY hereby grants to the
PARTICIPANT ________ (______) RESTRICTED STOCK UNITS of the COMPANY (subject to
adjustment as provided in Section 11(c) of the PLAN and Section 5(E) of this
Agreement, if applicable). Each RESTRICTED STOCK UNIT shall represent the right
to receive one issued and outstanding share of Class A Common Stock, $0.01 par
value (the “COMMON SHARES”), of the COMPANY, but shall be subject to the
restrictions, conditions and other terms set forth in this AGREEMENT.
     2. Terms and Conditions of the RESTRICTED STOCK UNITS.
          (A) RESTRICTED PERIOD. Except as provided under Sections 3 and 4 of
this AGREEMENT, the period of restriction (the “RESTRICTED PERIOD”), after which
the RESTRICTED STOCK UNITS shall become vested and no longer be subject to
forfeiture to the COMPANY shall lapse according to the following schedule (each
of the dates described in this Section 2(A) a “VESTING DATE”), in each case,
subject to the achievement of the performance-based vesting criteria set forth
in Section 2(B) below:
                (i) the RESTRICTED PERIOD shall lapse as to ____% of the
RESTRICTED STOCK UNITS (subject to adjustment as provided in Section 11(c) of
the PLAN), and such RESTRICTED STOCK UNITS shall become vested, on the ________
anniversary of the GRANT DATE, provided the PARTICIPANT is employed by the
COMPANY or a subsidiary of the COMPANY on such date;
                (ii) the RESTRICTED PERIOD shall lapse as to an additional ____%
of the RESTRICTED STOCK UNITS (subject to adjustment as provided in Section
11(c) of the

 



--------------------------------------------------------------------------------



 



PLAN), and such RESTRICTED STOCK UNITS shall become vested, on the
________anniversary of the GRANT DATE, provided the PARTICIPANT is employed by
the COMPANY or a subsidiary of the COMPANY on such date;
                (iii) the RESTRICTED PERIOD shall lapse as to an additional
____% of the RESTRICTED STOCK UNITS (subject to adjustment as provided in
Section 11(c) of the PLAN), and such RESTRICTED STOCK UNITS shall become vested,
on the ________anniversary of the GRANT DATE, provided the PARTICIPANT is
employed by the COMPANY or a subsidiary of the COMPANY on such date; and
                (iv) the RESTRICTED PERIOD shall lapse as to an additional ____%
of the RESTRICTED STOCK UNITS (subject to adjustment as provided in Section
11(c) of the PLAN), and such RESTRICTED STOCK UNITS shall become vested, on the
________anniversary of the GRANT DATE, provided the PARTICIPANT is employed by
the COMPANY or a subsidiary of the COMPANY on such date.
          (B) Performance-Based Vesting Criteria.
                (i) In addition to continued employment through each applicable
VESTING DATE, the lapse of the RESTRICTED PERIOD and the vesting of the
RESTRICTED STOCK UNITS (or any portion thereof) pursuant to Section 2(A) above
is contingent upon the achievement by the Company for the fiscal year preceding
the fiscal year in which the applicable VESTING DATE occurs of an increase in
“NET INCOME” (as defined in Section 2(B)(iv) below) of at least [2]% from the
immediately preceding fiscal year.
                (ii) In the event that on any VESTING DATE other than the final
VESTING DATE a portion of the RESTRICTED STOCK UNITS fails to vest as a result
of the Company’s failure to achieve the performance objective set forth in
Section 2(B)(i) for such VESTING DATE, such unvested RESTRICTED STOCK UNITS (the
“CARRYOVER UNITS”) shall remain outstanding and eligible to vest pursuant to
this Section 2(B)(ii). The RESTRICTED PERIOD for the CARRYOVER UNITS shall lapse
and the CARRYOVER UNITS shall vest in full upon a subsequent VESTING DATE if
(I) the PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on
such date and (II) the COMPANY achieves a compound annual increase in NET INCOME
of at least [2]% from the fiscal year preceding the fiscal year in which the
GRANT DATE occurs through the fiscal year preceding the fiscal year in which the
applicable VESTING DATE occurs.
                (iii) Any RESTRICTED STOCK UNITS that remain unvested following
the FINAL VESTING DATE shall be forfeited and cancelled as of that date. The
achievement of the performance objective(s) set forth in this Section 2(B) for
any fiscal year (or lack thereof) shall be evidenced by the COMMITTEE’S written
certification. No RESTRICTED STOCK UNITS shall vest until such certification has
been made.
                (iv) For purposes of this Section 2(B), the term “NET INCOME”
means the net income of the COMPANY under generally accepted accounting
principles as certified by the COMMITTEE.

-2-



--------------------------------------------------------------------------------



 



          (C) Non-Transferability of RESTRICTED STOCK UNITS. RESTRICTED STOCK
UNITS may not be transferred, assigned, pledged or hypothecated (whether by
operation of law or otherwise) by the PARTICIPANT, except as provided by will or
by the applicable laws of descent and distribution, and the RESTRICTED STOCK
UNITS shall not be subject to execution, attachment or similar process.
          (D) Lapse of RESTRICTED PERIOD. Upon the lapse of the RESTRICTED
PERIOD applicable to any RESTRICTED STOCK UNITS, as promptly as is reasonably
practicable, and in no case later than March 15th of the year after the year the
RESTRICTED PERIOD lapses, COMMON SHARES shall be issued to the PARTICIPANT and
the COMPANY shall deliver a stock certificate or other appropriate documentation
evidencing the number of COMMON SHARES of the COMPANY issued in settlement of
such vested RESTRICTED STOCK UNITS to the PARTICIPANT.
          (E) Tax Withholding. The COMPANY shall have the right to require the
PARTICIPANT to remit to the COMPANY an amount sufficient to satisfy any
applicable federal, state and local tax withholding requirements in respect of
the settlement of the RESTRICTED STOCK UNITS. These tax withholding requirements
may be satisfied in one of several ways, including:
                (i) The PARTICIPANT may give the COMPANY cash equal to the
amount required to be withheld or tender COMMON SHARES of the COMPANY already
owned by the PARTICIPANT by actual delivery of the already-owned COMMON SHARES
and having a fair market value (based on the opening sale price of the COMMON
SHARES as reported on the New York Stock Exchange or, if the COMMON SHARES are
not traded on the New York Stock Exchange, “fair market value” as defined in the
PLAN) on the date of settlement equal to the amount required to be withheld; or
                (ii) The COMPANY may withhold COMMON SHARES otherwise
deliverable upon settlement of the RESTRICTED STOCK UNITS having a fair market
value (based on the opening sale price of the COMMON SHARES as reported on the
New York Stock Exchange or, if the COMMON SHARES are not traded on the New York
Stock Exchange, “fair market value” as defined in the PLAN) on the date of
settlement equal to the amount required to be withheld (but only to the extent
of the minimum amount that must be withheld to comply with applicable state,
federal and local income, employment and wage tax laws).
          (E) Rights as Holder of RESTRICTED STOCK UNITS. With respect to this
RESTRICTED STOCK UNIT AWARD, the PARTICIPANT shall have no rights as a
stockholder of the COMPANY (including the right to vote or receive dividends)
with respect to any COMMON SHARES of the COMPANY until the date of issuance to
the PARTICIPANT of a certificate or other evidence of ownership representing
such COMMON SHARES in settlement thereof. In addition, dividend equivalents will
not be paid or payable with respect to the RESTRICTED STOCK UNITS subject to
this AGREEMENT.

-3-



--------------------------------------------------------------------------------



 



     3. Change of Control. Unless the BOARD or COMMITTEE provides otherwise
prior to a “Change of Control” (as such term is defined in the PLAN), upon a
Change of Control, Section 9 of the PLAN shall govern the treatment of the
RESTRICTED STOCK UNITS.
     4. Effect of Termination of Employment.
          (A) The grant of the RESTRICTED STOCK UNITS shall not confer upon the
PARTICIPANT any right to continue in the employment of the COMPANY or any of its
subsidiaries or interfere with or limit in any way the right of the COMPANY or
any of its subsidiaries to modify the terms of or terminate the employment of
the PARTICIPANT at any time in accordance with applicable law and the COMPANY’s
or the subsidiary’s governing corporate documents.
          (B) Except as the COMMITTEE may at any time provide, and subject to
Section 4(E) below, if the employment of the PARTICIPANT with the COMPANY and
its subsidiaries is terminated for any reason other than death or “total
disability” (as defined below) prior to the lapsing of the RESTRICTED PERIOD
applicable to any RESTRICTED STOCK UNITS, such RESTRICTED STOCK UNITS shall be
forfeited to the COMPANY.
          (C) If the PARTICIPANT becomes totally disabled prior to the lapsing
of the RESTRICTED PERIOD applicable to any RESTRICTED STOCK UNITS, such
RESTRICTED PERIOD shall immediately lapse and the RESTRICTED STOCK UNITS shall
become fully vested.
          (D) If the PARTICIPANT dies while employed by the COMPANY or one of
its subsidiaries prior to the lapsing of the RESTRICTED PERIOD applicable to any
RESTRICTED STOCK UNITS, such RESTRICTED PERIOD shall immediately lapse and the
RESTRICTED STOCK UNITS shall become fully vested.
          (E) Upon the retirement of the PARTICIPANT, the COMMITTEE may, but
shall not be required to, shorten or terminate the RESTRICTED PERIOD applicable
to the RESTRICTED STOCK UNITS.
          (F) For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long-Term Disability
Program, which definition is incorporated herein by reference.
     5. Forfeiture of RESTRICTED STOCK UNITS.
          (A) The RESTRICTED STOCK UNITS shall be subject to the following
additional forfeiture conditions, to which the PARTICIPANT, by accepting the
RESTRICTED STOCK UNITS, agrees. If any of the events specified in
Section 5(B)(i), (ii), or (iii) occurs (a “FORFEITURE EVENT”), the following
forfeiture will result:
                (i) any RESTRICTED STOCK UNITS held by the PARTICIPANT and not
then settled will be immediately forfeited and canceled upon the occurrence of
the Forfeiture Event; and

-4-



--------------------------------------------------------------------------------



 



                (ii) The PARTICIPANT will be obligated to repay to the Company,
in cash, within five business days after demand is made therefor by the Company,
the total amount of “AWARD GAIN” (as defined below) realized by the PARTICIPANT
upon each settlement of RESTRICTED STOCK UNITS that occurred on or after (x) the
date that is six months prior to the occurrence of the FORFEITURE EVENT, if the
FORFEITURE EVENT occurred while the PARTICIPANT was employed by the COMPANY or a
subsidiary or affiliate, or (y) the date that is six months prior to the date
the PARTICIPANT’s employment by the COMPANY or a subsidiary or affiliate
terminated, if the FORFEITURE EVENT occurred after the PARTICIPANT ceased to be
so employed. For purposes of this Section, the term “AWARD GAIN” shall mean, in
respect of any settlement of RESTRICTED STOCK UNITS granted to the Participant,
the Fair Market Value of the cash or COMMON SHARES paid or payable to the
Participant (regardless of any elective deferrals).
          (B) The forfeitures specified in Section 5(A) will be triggered upon
the occurrence of any one of the following FORFEITURE EVENTS at any time during
PARTICIPANT’ employment by the COMPANY or a subsidiary or affiliate, or during
the one-year period following termination of such employment:
                (i) PARTICIPANT, acting alone or with others, directly or
indirectly, (I) engages, either as employee, employer, consultant, advisor, or
director, or as an owner, investor, partner, or stockholder unless PARTICIPANT’s
interest is insubstantial, in any business in an area or region in which the
COMPANY conducts business at the date the event occurs, which is directly in
competition with a business then conducted by the COMPANY or a subsidiary or
affiliate; (II) induces any customer or supplier of the COMPANY or a subsidiary
or affiliate, with which the COMPANY or a subsidiary or affiliate has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the COMPANY or any subsidiary or affiliate; or (III) induces, or
attempts to influence, any employee of or service provider to the COMPANY or a
subsidiary or affiliate to terminate such employment or service. The COMMITTEE
shall, in its discretion, determine which lines of business the COMPANY conducts
on any particular date and which third parties may reasonably be deemed to be in
competition with the COMPANY. For purposes of this Section 5(B)(i), an
PARTICIPANT’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a PARTICIPANT’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the COMMITTEE in its
discretion, of less than five percent of the outstanding equity of the entity;
                (ii) PARTICIPANT discloses, uses, sells, or otherwise transfers,
except in the course of employment with or other service to the COMPANY or any
subsidiary or affiliate, any confidential or proprietary information of the
COMPANY or any subsidiary or affiliate, including but not limited to information
regarding the COMPANY’s current and potential customers, organization,
employees, finances, and methods of operations and investments, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain (other than by PARTICIPANT’s breach of this provision),
except as required by law or pursuant to legal process, or PARTICIPANT makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the COMPANY or any of
its subsidiaries or

-5-



--------------------------------------------------------------------------------



 



affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process; or
                (iii) PARTICIPANT fails to cooperate with the COMPANY or any
subsidiary or affiliate in any way, including, without limitation, by making
himself or herself available to testify on behalf of the COMPANY or such
subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
COMPANY or any subsidiary or affiliate in any way, including, without
limitation, in connection with any such action, suit, or proceeding by providing
information and meeting and consulting with members of management of, other
representatives of, or counsel to, the COMPANY or such subsidiary or affiliate,
as reasonably requested.
          (C) Despite the conditions set forth in this Section 5, a PARTICIPANT
is not hereby prohibited from engaging in any activity, including but not
limited to competition with the COMPANY and its subsidiaries and affiliates.
Rather, the non-occurrence of the FORFEITURE EVENTS set forth in Section 5(B) is
a condition to the PARTICIPANT’s right to realize and retain value from the
RESTRICTED STOCK UNITS, and the consequence under the PLAN and this AGREEMENT if
the PARTICIPANT engages in an activity giving rise to any such FORFEITURE EVENTS
are the forfeitures specified therein and herein. The COMPANY and PARTICIPANT
shall not be precluded by this provision or otherwise from entering into other
agreements concerning the subject matter of Sections 5(A) and 5(B).
          (D) The COMMITTEE may, in its discretion, waive in whole or in part
the COMPANY’s right to forfeiture under this Section 5, but no such waiver shall
be effective unless evidenced by a writing signed by a duly authorized officer
of the COMPANY.
          (E) This Section 5(E) shall apply only if the PARTICIPANT was granted
the RESTRICTED STOCK UNITS under this AGREEMENT pursuant to the achievement of a
performance goal under Section 7(c) of the PLAN. If the Committee determines
that the earlier determination as to the achievement of the performance goal was
based on incorrect data and that in fact the performance goal had not been
achieved or had been achieved to a lesser extent than originally determined and
a number of the RESTRICTED STOCK UNITS would not have been granted, given the
correct data, then (i) the aggregate number of RESTRICTED STOCK UNITS set forth
in Section 1 above shall be reduced by such number of RESTRICTED STOCK UNITS
that would not have been granted (such RESTRICTED STOCK UNITS, the “EXCESS
RSUs”), (ii) any EXCESS RSUs that have not yet vested in accordance with the
terms of this AGREEMENT shall be forfeited and (iii) any COMMON SHARES received
upon settlement of vested EXCESS RSUs (or if such COMMON SHARES were disposed of
the cash equivalent) shall be returned to the COMPANY as provided by the
COMMITTEE.
     6. PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and
conditions of the PLAN applicable to the RESTRICTED STOCK UNITS which are not
set forth in this AGREEMENT shall be deemed incorporated herein by reference. In
the event that any term or condition of this AGREEMENT is inconsistent with the
terms and conditions of the PLAN, the PLAN shall be deemed controlling. The
PARTICIPANT acknowledges receipt of a copy of the PLAN. The PARTICIPANT also
acknowledges that all decisions, determinations and interpretations of the
COMMITTEE in respect of the PLAN, this AGREEMENT and the

-6-



--------------------------------------------------------------------------------



 



RESTRICTED STOCK UNITS shall be final, conclusive and binding on the
PARTICIPANT, all other persons interested in the PLAN and stockholders.
     7. Governing Law. To the extent not preempted by federal law, this
AGREEMENT shall be governed by and construed in accordance with the laws of the
State of Delaware.
     8. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the PARTICIPANT enumerated in this AGREEMENT shall be cumulative and,
except as expressly provided otherwise in this AGREEMENT, none shall exclude any
other rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
     9. Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
     10. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
     11. Number and Gender. When used in this AGREEMENT, the number and gender
of each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may required.
     12. Entire Agreement. This AGREEMENT, including the PLAN incorporated
herein by reference, constitutes the entire agreement between the COMPANY and
the PARTICIPANT in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of the PARTICIPANT, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the Plan, no change, termination or attempted waiver of any of
the provisions of this AGREEMENT shall be binding upon either party hereto
unless contained in a writing signed by the party to be charged.
     13. Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the COMPANY, or upon any successor corporation or organization succeeding to
substantially all of the assets and businesses of the COMPANY.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by
its duly authorized officer, and the PARTICIPANT has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

              COMPANY:
 
            ABERCROMBIE & FITCH CO.
 
       
 
  By:    
 
  Its:  
 
 
  Title:  
 
 
     
 
 
       

              PARTICIPANT:
 
       
 
             
 
  Printed Name:    
 
     
 
 
       
 
  Address:    
 
             
 
             
 
             

-8-